       Case 2:19-cv-05444-DMF Document 61 Filed 08/03/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    John Laake,                                         No. CV-19-5444-PHX-DMF
10                          Plaintiff,
11    v.                                                 ORDER TO SHOW CAUSE
12    Dirty World LLC, et al.,
13                          Defendants.
14
15           The Complaint in the matter was filed October 18, 2019 (Doc. 1). On November

16   26, 2019, the Court granted Plaintiff’s Application to Proceed in District Court Without

17   Prepaying Fees or Cost (Doc. 12). The Court also ordered that “Plaintiff must complete

18   and return the service packet for The Dirty to the Clerk of Court within 21 days of the date

19   of filing of this Order. The United States Marshal will not provide service of process if

20   Plaintiff fails to comply with this Order” (Id. at 5). The Court further ordered that:

21           Plaintiff shall have 60 days from the date of this Order to move to substitute
22           an identified person in place of John Doe, and if an extension of time for such
             is sought, Plaintiff must do so in writing specifically setting forth the efforts
23           made by Plaintiff to determine John Doe’s identity and Plaintiff’s additional
24           plan to do so, including any litigation activities, to determine John Doe’s
             identity.
25
26   (Id. at 6).
             On December 20, 2019, the Court granted in part and denied in part Plaintiff’s
27
     petition to add Godaddy as a defendant and specifically ordered that:
28
       Case 2:19-cv-05444-DMF Document 61 Filed 08/03/20 Page 2 of 3



 1          Plaintiff must file a motion to amend before any amendment of the
 2          complaint, that any First Amended Complaint not be served until the Court
            conducts screening of such proposed amended complaint, that identification
 3          and subsequent service of Defendant John Doe and service of Defendant
            Dirty World LLC not be delayed or held in abeyance due to any motion to
 4
            amend, and that Plaintiff comply with LRCiv 15.1(a) for any amendment
 5          sought of the complaint.
 6   (Doc. 14 at 4).
 7          On February 26, 2020, the Court again ordered that “Plaintiff shall show cause in
 8   writing why Defendant John Doe should not be dismissed without prejudice due to
 9   Plaintiff’s failure to timely substitute an identified person in place of Defendant John Doe
10   and due to Plaintiff’s failure to file a motion to extend time to substitute an identified person
11   in place of Defendant John Doe” (Doc. 23 at 3).
12          In the Court’s April 14, 2020, Order granting Defendant Dirty World, LLC’s motion
13   to dismiss (Doc. 40), the Court reminded Plaintiff that the only remaining defendant in this
14   matter is “unidentified defendant John Doe” (Id. at 5). The Court again extended the time
15   for Plaintiff to identify John Doe until June 16, 2020 (Id. at 6).
16          Thereafter, Plaintiff requested an extension of time on June 15, 2020, but did not
17   specify what deadline he was seeking to extend or for how long (Docs. 57, 58). On June
18   23, 2020, the Court extended the deadline for Plaintiff to identify John Doe until July 23,
19   2020, and further stated:
20
            Plaintiff has not shown good cause for an extension, but the Court will
21          nevertheless give Plaintiff another extension of time. This case was filed in
            October 2019 including against at least one John Doe defendant. Plaintiff
22          has had eight months to pursue substitution and service of the unknown
23          defendants. Plaintiff must seek the identities, substitution, and service of the
            unknown defendants with diligence. Plaintiff is advised that the Court is not
24          inclined to extend the deadlines again absent good cause and diligence
25          shown.

26   (Doc. 58 at 2). As of this date, Plaintiff has not filed a Notice of Substitution identifying

27   John Doe defendant.

28          Accordingly,



                                                   -2-
      Case 2:19-cv-05444-DMF Document 61 Filed 08/03/20 Page 3 of 3



 1          IT IS FURTHER ORDERED that on or before August 28, 2020, Plaintiff shall
 2   show cause in writing why Defendant John Doe should not be dismissed without prejudice
 3   from this matter for Plaintiff’s failure to comply with Court orders. Plaintiff is advised that
 4   failure to comply with this Order may result in the Court dismissing without prejudice the
 5   claims against Defendant John Doe and terminating this matter.
 6          Dated this 31st day of July, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
